

114 SRES 459 ATS: Recognizing the importance of cancer research and the vital contributions of scientists, clinicians, cancer survivors, and other patient advocates across the United States who are dedicated to finding a cure for cancer, and designating May 2016, as “National Cancer Research Month”.
U.S. Senate
2016-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 459IN THE SENATE OF THE UNITED STATESMay 9, 2016Mrs. Feinstein (for herself, Mr. Isakson, Ms. Ayotte, Mr. Brown, Mr. Blumenthal, Mr. Whitehouse, Mr. Moran, Mr. Grassley, Ms. Klobuchar, Ms. Cantwell, Mr. Peters, Mrs. Shaheen, and Mr. Rounds) submitted the following resolution; which was referred to the Committee on the JudiciaryMay 25, 2016Committee discharged; considered and agreed toRESOLUTIONRecognizing the importance of cancer research and the vital contributions of scientists,
			 clinicians, cancer survivors, and other patient advocates across the
			 United States who are dedicated to finding a cure for cancer, and
			 designating May 2016, as National Cancer Research Month.
	
 Whereas, in 2016, cancer remains one of the most pressing public health concerns in the United States;
 Whereas, in 2016, more than 1,600,000 individuals in the United States are expected to be diagnosed with cancer and more than 595,000 individuals in the United States are expected to die from the disease;
 Whereas 1 in 2 men in the United States will be diagnosed with cancer during his lifetime, and 1 in 3 women in the United States will diagnosed with cancer during her lifetime;
 Whereas approximately 77 percent of individuals diagnosed with cancer are over 55 years of age; Whereas cancer accounts for approximately 1 in every 4 deaths, is the second most common cause of disease-related death in the United States, and is projected to become the number 1 disease-related killer of individuals in the United States;
 Whereas the incidence of cancer is expected to grow significantly, reaching 2,300,000 cases per year by 2030;
 Whereas racial and ethnic minorities, as well as low-income, rural, and elderly populations, continue to suffer disproportionately in cancer incidence, prevalence, and mortality;
 Whereas the term cancer refers to more than 200 diseases that collectively represent—
 (1)the leading cause of death for individuals in the United States under 85 years of age;
 (2)the second leading cause of death for all individuals in the United States; and
 (3)the leading cause of disease-related death among children in the United States; Whereas the most recent estimates by the National Institutes of Health indicated that the overall economic costs of cancer to the United States were $216,600,000,000 and the economic burden of cancer is expected to rise as the number of cancer deaths increases;
 Whereas the investment in cancer research by the United States has yielded substantial advances in cancer research and has saved and improved millions of lives;
 Whereas scholars estimate that every 1 percent decline in cancer mortality saves the economy of the United States $500,000,000,000;
 Whereas advancements in understanding the causes, mechanisms, diagnoses, treatments, and prevention of cancer have led to cures for many types of cancers and have converted other types of cancers into manageable chronic conditions;
 Whereas, in 2011, the 5-year survival rate for all types of cancer was greater than 65 percent and, in 2015, more than 14,500,000 cancer survivors lived in the United States;
 Whereas therapies and effective screening tools for some types of cancer remain elusive and some cancers, including pancreatic, liver, lung, ovarian, and brain cancers, continue to have extraordinarily high mortality rates and 5-year survival rates that are typically less than 50 percent;
 Whereas partnerships among research scientists, the general public, cancer survivors, patient advocates, philanthropic organizations, industry, the Federal Government, and State and local governments have led to advanced breakthroughs, early detection tools that have increased survival rates, and a better quality of life for cancer survivors;
 Whereas precision medicine holds great promise in treating many forms of cancer; Whereas almost all of what is known about cancer diagnosis, treatment, and prevention comes from the 3 to 5 percent of patients who enroll in clinical trials, but these trials enroll relatively homogeneous patient populations, leaving a lack of evidence to guide treatments for a large proportion of the other 95 to 97 percent of patients who do not participate in or do not qualify for studies;
 Whereas the explosion of new science, treatments, and diagnostic tests make broad reaching data initiatives and breaking down organizational barriers to share information more important than ever so it can be determined how best to apply breakthrough treatments to the diverse population of the United States; and
 Whereas advances in cancer research have had significant implications for the treatment of other costly diseases, such as diabetes, heart disease, Alzheimer’s disease, HIV/AIDS, and macular degeneration: Now, therefore, be it
	
 That the Senate— (1)recognizes the importance of cancer research and the invaluable contributions of researchers in the United States and around the world who are dedicated to reversing the cancer epidemic;
 (2)designates May 2016, as National Cancer Research Month; and
 (3)supports efforts to—
 (A)establish cancer research as a national and international priority; and (B)eliminate the more than 200 diseases that collectively represent cancer.